          Case 1:19-cv-00601-JPO Document 36 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GREGORY A. WASHINGTON,
                    Plaintiff,
                                                                      19-CV-601 (JPO)
                      -v-
                                                                           ORDER
 BRIDGITTE FORTUNE et al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

        Plaintiff Gregory Washington, pro se and proceeding in forma pauperis, filed this action

on January 18, 2019. (Dkt. No. 2.) In his second amended complaint, he alleges he was held 20

days beyond his parole maximum release date, violating his constitutional rights. (Dkt. No. 16.)

He names ALJ Brigitte Fortune, Parole Revocation Specialist Glenda Bubb, and Chief of Parole

Edward Delrio, as Defendants. (Id.). On April 20, 2020, Defendants moved to dismiss. (See

Dkt. No. 29.) Rather than oppose, Washington applied to the Court for the appointment of

counsel. (Dkt. No. 34.) He writes that he does not know how to respond to the motion to

dismiss because his case “is very complicated.” (Id.)

        A district court may appoint counsel under 28 U.S.C. § 1915(e). The Second Circuit has

directed district courts to determine first whether the plaintiff made “a threshold showing of

some likelihood of merit.” Johnston v. Maha, 606 F.3d 39, 41 (2d Cir. 2010) (quoting Cooper v.

A. Sargenti Co., 877 F.2d 170, 174 (2d Cir. 1989)). Once that showing has been met, a district

court “should then consider the indigent’s ability to investigate the crucial facts, whether

conflicting evidence implicating the need for cross-examination will be the major proof

presented . . . , the indigent’s ability to present the case, the complexity of the legal issues and

any special reason in that case why appointment of counsel would be more likely to lead to a just



                                                   1
          Case 1:19-cv-00601-JPO Document 36 Filed 08/03/20 Page 2 of 2




determination.” Id. at 42 (citing Hodge v. Police Officers, 802 F.2d 58, 59 (2d Cir. 1986)).

District courts must remain aware that “[v]olunteer lawyer time is a precious commodity.”

Cooper, 877 F.2d at 172.

       There is at least some chance that the allegations of the second amended complaint will

succeed. See, e.g., Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 204 (2d Cir. 2003)

(noting that a pro se litigant need only show “some chance of success” or “seem[] likely to be of

substance” (internal quotation marks omitted)). However, the legal issues in the case do not yet

seem particularly complex, and at this stage of the case, Washington has no need for assistance

investigating the crucial facts or for assistance in cross-examination. Nor is appointment of

counsel appropriate for any special reason.

       Accordingly, Washington’s application for appointment of counsel is denied without

prejudice to renewal at a later stage in the case. See, Quadir v. N.Y. State Dep’t of Labor, 39 F.

Supp. 3d 528, 543 (S.D.N.Y. 2014). Washington’s time to respond to the motion to dismiss is

extended to August 30, 2020. If his opposition is not delivered to the proper prison authorities

before that date, the Court will consider Defendant’s motion to be unopposed. Defendants’

request at Docket Number 35 that the matter be deemed unopposed is denied.

SO ORDERED.

Dated: August 3, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS




                                                 2
